Citation Nr: 1128147	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  09-09 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), bipolar disorder and manic depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to November 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision rendered by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in May 2011.  A transcript of this hearing is associated with the claims folder.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran alleges that he has mental illness due to stressors in service.  Post service diagnoses include bipolar disorder, PTSD, rule out PTSD, and manic depression.  The Veteran urges he had no problems prior to service, but after service he was angry and mentally ill.  

Despite diagnosis of PTSD and some attempts at verification, his stressors have remained unverified.  In a detailed mental health note dated in November 2009, a VA examiner made the diagnosis of bipolar disorder and rule out PTSD, noting that the Veteran needs to be further assessed for PTSD because he described being involved in and witnessing an attack by a gang in service.  This incident is described by the Veteran as having occurred in September 1999.  He testified before the undersigned that he was assaulted at the Whataburger restaurant in San Angelo, Texas, on September 24, 1999, while stationed at Goodfellow Air Force Base.  The record confirms that he was stationed at this base before he was processed out of the Marine Corps as a consequence of the discovery of his asthma.  Specifically, the Veteran detailed an assault which occurred as he and his friend Chris Clark and another friend of Clark's named Brandon were leaving the Whataburger.  He stated that the three friends were assaulted by a group of approximately 13 aggressors who appeared to the Veteran to be Mexican  These individuals spoke in Spanish to Brandon, who spoke back in Spanish.  The gang reportedly began assaulting them as they went to their truck to leave.  Brandon received the worst beating, as he was struck repeatedly in the head with a baseball bat as he lay on the ground unconscious.  The Veteran recalls that he was beaten and received less severe injuries to his bones and also bruises but was forced to not intervene by the mob, or else he would have received a worse beating.  After the mob left, Brandon was bloody and convulsing and the Veteran was trying to help him before he left in an ambulance.  The Veteran reported that he believes that Brandon died as a result of his injuries.  

The Veteran states that this incident could be documented by records kept at Goodfellow AFB.  He reports that he was under lock down at the time for underage alcohol use and he was signed out by detectives who had him revisit the sight of the assault and tell them where everything occurred and where Brandon's body fell.  He believes that there are logs which show he was checked in and out by these detectives.  He believes records could be associated with his commanding officer at the time, Captain Berkember (phonetic spelling from hearing transcript).

The Board notes that there have been efforts to verify the incident include contacting the San Angelo Police, the Texas Department of Public Safety and the Texas Peace Officer's Crash Reports custodian.  The agencies indicated that records were not kept that far back, while the last agency added that the information may be available through the actual investigating agency.  

The Board believes that if a fatal or near fatal assault took place, there is almost certainly a record of such an occurrence in some database.  Thus, although the Board notes the December 2010 formal finding that there is insufficient evidence to verify the stressor, the Board believes that the additional information provided by the Veteran at the hearing, in conjunction with the medical record and the rest of the evidence, warrants an additional search to verify the in-service assault.  

Additional development is necessary prior to an appellate decision on this claim. First, the RO or the Appeals Management Center (AMC) should take steps to ensure that this case is developed consistent with the development criteria for a personal assault claim.  To this end, the Board notes that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The development should include review by a mental health professional to determine whether the record shows that it is at least as likely as not, based on behavior documented in the claims folder, that the Veteran did endure the stressor described herein.

Also, the RO or the AMC should obtain any additional documentary records held by the service which could support the claim.  U.S. Army and Joint Services Records Research Center (JSRRC) and/or Goodfellow Air Force Base, should be contacted to determine whether any records are available to document the assault that occurred on or around September 24, 1999.  

Additionally, the Veteran is advised that the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)  He did testify that he could not find his friend Chris Clark on Facebook or MySpace.  However, he is urged to explore other possible avenues to find his friend, as verification of the incident would help his claim.  

In developing the claim, the RO or the AMC should continue to remain mindful that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U. S. Court of Appeals for Veterans Claims (Court) found that an appellant's claim for service connection for PTSD should have been construed more broadly by VA as a claim for service connection for any mental disability.  The Court noted that the claimant was not competent to diagnose a particular psychiatric disability, such as PTSD, but that he was competent to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that the evidence submitted in support of the claim showed that the appellant had been diagnosed with psychiatric disabilities other than PTSD and that these disabilities arose "from the same symptoms for which he was seeking benefits."  Id. at 9.  The Court held that, in construing a claim, the Board must consider any disability "that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  Id. at 5.

In addition, the Board has determined that the Veteran should be afforded a VA examination to determine the nature and etiology of all currently present acquired psychiatric disorders.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  Provide the Veteran and his representative with the notice required in 38 C.F.R. § 3.304(f)(3), consistent with a claim for PTSD based on in-service abuse or assault, and an appropriate opportunity to respond.

2.  Attempt to verify the alleged stressor which occurred on or around September 24, 1999.  To the extent possible, verify whether the Veteran was assaulted as described and whether the Veteran's friend Brandon is deceased.  Alternative sources may be available that could verify the alleged incident.  

3.  A VA psychiatrist or psychologist should review the claims folder, particularly any service records, and determine whether there is evidence that the Veteran had behavioral changes following the claimed assault which indicate that the assault actually occurred.

4.  The RO should then make a determination as to whether it is at least as likely as not that any alleged stressors occurred.

5.  The Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist to determine the nature and etiology of all currently present acquired psychiatric disorders.  The claims folder must be made available to and reviewed by the examiner.

Based upon the examination results and the review of the claims folder, the examiner should provide an opinion with respect to each currently present acquired psychiatric disorder as to whether there is a 50 percent or better probability that the disorder is etiologically related to active service.  If PTSD is diagnosed, the examiner should identify all elements supporting the diagnosis, to include any in-service stressor(s).  The rationale for all opinions expressed must also be provided.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


